Citation Nr: 0710212	
Decision Date: 04/09/07    Archive Date: 04/16/07

DOCKET NO.  03-25 239A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
20 percent for cervical strain with spondylosis and disc 
space narrowing with moderate foraminal compromise.

2.  Entitlement to an initial evaluation in excess of 
20 percent for status post lumbar discectomy with 
degenerative disc disease and spondylosis.

3.  Entitlement to an initial evaluation in excess of 
10 percent for cervical spine limitation of motion.

4.  Entitlement to an initial evaluation in excess of 
10 percent for lumbar spine limitation of motion.  

5.  Entitlement to an initial compensable evaluation for 
right wrist carpal tunnel syndrome disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from February 1981 to 
August 2002.

These matters come to the Board of Veterans' Appeals (Board) 
from rating decisions dated in September 2002 and August 2006 
issued by the Department of Veterans Affairs (VA).  

A September 2002 rating decision issued by the VA Regional 
Office (RO) in Winston-Salem, North Carolina, granted service 
connection for cervical spine strain with spondylosis and 
disc space narrowing with moderate foraminal compromise, 
assigning a 20 percent disability rating; status post lumbar 
discectomy with degenerative disc space disease and 
spondylosis, assigning a 20 percent disability rating; and 
right wrist carpal tunnel syndrome, assigning a 
noncompensable disability rating.


In August 2006, the Appeals Management Center in Huntington, 
West Virginia, granted service connection for limitation of 
the motion of the cervical spine and limitation of motion of 
the lumbar spine; in each instance a 10 percent disability 
rating was assigned.  The Board finds that these claims for 
increased evaluations are inextricably intertwined with the 
other increased evaluation matters on appeal concerning the 
veteran's cervical and lumbar spines.  Thus, these claims for 
increase ratings will be addressed in the decision.  See 
Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) 
(Where the facts underlying separate claims are "intimately 
connected," the interests of judicial economy and avoidance 
of piecemeal litigation require that the claims be 
adjudicated together); see also Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  The veteran's claims are currently under 
the jurisdiction of the RO in Columbia, South Carolina.  

A January 2004 rating decision issued by the RO in Columbia, 
South Carolina, denied entitlement to service connection for 
numbness of the second and third fingers of the right hand. 
 This matter was remanded by the Board in April 2006.  The 
Board observes that the RO subsequently granted service 
connection for numbness of the second and third fingers of 
the right hand in October 2006.  See supplemental statement 
of the case (SSOC).  As such the matter of entitlement to 
service connection for numbness of the second and third 
fingers of the right hand, having been favorably resolved, is 
no longer in appellate status.  See Grantham v. Brown, 
114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (notice of 
disagreement following denial of a particular claim for 
service connection cannot be construed as a notice of 
disagreement following the granting of service connection for 
that claim).  

Regarding each claim listed on the title page of this 
decision the United States Court of Appeals for Veterans 
Claims (Court) has indicated that a distinction must be made 
between a veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection (so-called 
"original ratings"), and dissatisfaction with 
determinations on later-filed claims for increased ratings. 
 See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 
 Inasmuch as these issues were essentially placed in an 
appellate status by a notice of disagreement expressing 
dissatisfaction with an original rating, the Fenderson 
doctrine applies.  Hence, the Board has restyled these 
issues.
In March 2005, the veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge seated at RO.  

As part of a statement received by the veteran in July 2006 
the veteran appears to raise a claim for entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disability (TDIU).  Hence, this 
matter is referred to the RO for appropriate action.

In a multi-page written statement received by the veteran in 
July 2006, he expressed his desire to not pursue a service 
connection claim for tinnitus.  


FINDINGS OF FACT

1.  Prior to September 23, 2002, the veteran's cervical spine 
disorder was not manifested by either severe cervical spine 
limitation of motion or severe intervertebral disc syndrome; 
cervical ankylosis was not demonstrated.

2.  Since September 23, 2002, the veteran's cervical spine 
disorder has not been manifested by forward flexion of the 
cervical spine limited to 15 degrees or less, favorable 
ankylosis of the entire cervical spine, or by a separately 
compensable upper extremity neurological impairment.

3.  Prior to September 23, 2002, the veteran's low back 
disorder was not manifested by severe limitation of motion, 
severe lumbosacral strain, or by disability analogous to a 
severe intervertebral disc syndrome; lumbar spine ankylosis 
was also not demonstrated.

4.  Since September 23, 2002, the veteran's low back disorder 
has not been manifested by disability analogous to 
incapacitating episodes that required bed rest prescribed by 
a physician and treatment by a physician having a total 
duration of at least four weeks during the past twelve 
months.  The disorder is also not manifested by any sciatic 
nerve paralysis.
5.  Prior to September 26, 2003, limitation of motion of the 
cervical spine was not manifested by moderate limitation of 
motion, and, after September 26, 2003, the cervical spine has 
not been either limited to 15 degrees or less on forward 
flexion testing or determined to be favorably ankylosed.

6.  Since May 25, 2006, the veteran's service-connected 
lumbar spine limitation of motion has been manifested by 
thoracolumbar flexion to 50 degrees.

7.  From September 1, 2002, the veteran's right carpal tunnel 
syndrome has not been manifested by mild incomplete paralysis 
of the median nerve.


CONCLUSIONS OF LAW

1.  For the period from September 1, 2002, the criteria for a 
rating in excess of 20 percent for cervical strain with 
spondylosis and disc space narrowing with moderate foraminal 
compromise were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. § 4.71a, Diagnostic 
Codes (Codes) 5287, 5290, 5293 (2002); 38 C.F.R. §§ 3.159, 
4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Codes 5235 to 5243 
(2006).

2.  For the period from September 1, 2002, the criteria for a 
rating in excess of 20 percent for status post lumbar 
discectomy with degenerative disc disease and spondylosis 
were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. § 4.71a, Codes 5289, 5292, 
5293, 5295 (2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.71a, Codes 5235 to 5243 (2006).

3.  For the period from September 1, 2002, the criteria for a 
rating in excess of 10 percent for cervical spine limitation 
of motion were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. § 4.71a, Code 5290 
(2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.71a, Code 5237 (2006).

4.  Since May 25, 2006, the criteria for a 20 percent rating, 
but no higher, for lumbar spine limitation of motion were 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.71a, Code 5237 (2006).

5.  The criteria for a compensable rating for carpal tunnel 
syndrome of the right wrist have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b), 
4.1, 4.3, 4.7, 4.10, 4.14, 4.25, 4.31, 4.124a, Diagnostic 
Code 8515 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.

The notice provided in a May 2006 letter fulfills the 
provisions of 38 U.S.C.A. § 5103(a), and also provided notice 
of the type of evidence necessary to establish an effective 
date for the disabilities on appeal.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The record also 
includes VA examinations which provide pertinent medical 
evidence sufficient to evaluate the severity of the service-
connected disabilities at issue.

Hence, VA has fulfilled its duties under the VCAA.  To the 
extent that VA has failed to fulfill any duty to notify and 
assist the veteran, that error is harmless since there is no 
evidence the error reasonably affects the fairness of the 
adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Factual Background

The veteran's initial claim for service connection benefits 
was received in February 2002.  See VA Form 21-526.  

The report of a VA fee-basis examination report, dated in 
March 2002 (during the veteran's active military service), 
shows that neurological examination findings regarding the 
upper and lower extremities were normal.  Examination of the 
veteran's cervical spine showed no muscle spasm or weakness; 
some tenderness was reported.  Cervical spine range of motion 
testing showed flexion to 65 degrees, extension to 
50 degrees, right lateral bending to 40 degrees, left lateral 
bending to 30 degrees, right rotation to 80 degrees, and left 
rotation to 60 degrees.  Some painful motion was noted.  
Neither weakness, fatigue, incoordination, nor lack of 
endurance was noted to affect cervical spine range of 
motion.  Lumbar spine range of motion testing showed flexion 
to 60 degrees, extension to 35 degrees, bilateral lateral 
bending to 40 degrees, and bilateral rotation to 35 degrees.  
Pain on flexion motion testing was reported.  Straight leg 
raising testing was negative bilaterally. Neither weakness, 
fatigue, incoordination, nor lack of endurance was noted to 
affect lumbar spine range of motion.  X-ray findings showed 
moderately severe cervical spine spondylosis with disc 
disease narrowing at C5-6 with moderate left foraminal 
compromise, and moderate lumbar spine degenerative disc 
disease at L3-4 with minimal lumbar spondylosis.  The 
supplied diagnoses included cervical spine strain with 
spondylosis with disc space narrowing at C5-6 with moderate 
foraminal compromise with residuals, status post L5-S1 
discectomy with degenerative disc space disease at L3-4 and 
spondylosis with residuals, thoracic spine levoscoliosis with 
diffuse spondylosis, and status post colles right wrist 
fracture with nonunion of the avulsion of the ulnar styloid 
tunnel syndrome (carpal tunnel syndrome, described as chronic 
and recurrent, and diagnosed previously, was reported to be 
in remission).  

A September 2002 rating decision granted service connection 
for cervical spine strain with spondylosis and disc space 
narrowing with moderate foraminal compromise, assigning a 
20 percent disability rating (pursuant to Diagnostic Code 
(Code) 5293); status post lumbar discectomy with degenerative 
disc space disease and spondylosis, assigning a 20 percent 
disability rating (pursuant to Code 5293); and right wrist 
carpal tunnel syndrome, assigning a noncompensable disability 
rating (pursuant to Code 8515).  September 1, 2002, was the 
effective date assigned to all three disabilities.  

The report of a May 2004 VA orthopedic examination report 
shows that the veteran was right handed.  He complained of 
low back pain radiating into his left lower extremity.  He 
also complained of pain and numbness radiating from his neck 
into his right upper extremity.  Examination of the veteran's 
neck and lumbar areas showed no palpable spasm or abnormal 
curvature.  Cervical spine range of motion testing showed 
flexion to 45 degrees, extension to 30 degrees, bilateral 
lateral bending to 30 degrees, right rotation to 75 degrees, 
and left rotation to 60 degrees.  Painful motion was noted.  
Upper extremity examination was essentially normal.  Lumbar 
spine range of motion testing showed flexion to 75 degrees, 
extension to 30 degrees, left lateral bending to 30 degrees, 
right lateral bending to 20 degrees, and bilateral rotation 
to 45 degrees.  Pain on left lateral bending was observed.  
The diagnoses included C5-6 eccentric disc osteophyte complex 
causing moderate to severe left-sided neural foraminal 
narrowing at that level, and status post L4-5 laminectomy 
with current focal disc bulge at adjacent level (L5-S1) 
causing left-sided neural foraminal narrowing.  The examiner 
commented that all of the veteran's examined joints had no 
additional limitations exhibited by pain, fatigue, weakness, 
or lack of endurance followed by repetitive use.  

Private MRI [magnetic resonance imaging] reports dated in 
October 2004 include diagnoses of cervical spine arthritic 
changes and lumbar spine disk herniation at L3-L4 and neural 
foraminal narrowing.  

As noted, the veteran testified at a hearing conducted by the 
undersigned in March 2005.  Review of the hearing transcript 
(transcript) shows that the veteran claimed that his service-
connected disabilities (here at issue) had all worsened in 
severity.  See page three of transcript.  Concerning his 
cervical spine, he claimed to have limitation of motion of 
his neck as well as numbness radiating into his right upper 
extremity.  See pages three and four of transcript.  He added 
that the severity of his right carpal tunnel syndrome was 
such to warrant a compensable rating.  See pages eight and 
nine of transcript.  

The report of an April 2005 VA EMG [electromyograph] test 
shows findings consistent C8 and T1 radiculopathy.  

A May 2005 VA neurology follow up note shows complaints of 
right hand numbness and pain.  No evidence of carpal tunnel 
syndrome was reported.  

The report of a May 25, 2006, VA examination reveals that the 
veteran complained of constant cervical spine pain which 
radiated into his left shoulder.  He denied numbness and 
weakness.  No physician directed bedrest was mentioned.  The 
veteran did indicate that he suffered from right hand 
numbness and clumsiness, an that pain prevented him from 
sleeping through the night.  He also complained of daily 
flare-ups.  The veteran also complained of daily low back 
pain radiating into his left lower extremity.  No bedrest had 
been necessary due to his complaints.  The veteran did 
indicate that his back pain caused him sleep problems.  He 
also complained of right hand weakness, as well as numbness 
and tingling in his right first, second, and third fingers.  
Pain up to his right elbow was also reported.  

Examination of the veteran's spine (cervical and lumbar) 
showed normal curvatures; tenderness and spasm were absent.  
Cervical spine range of motion testing showed flexion to 
25 degrees, extension to 25 degrees, right lateral bending to 
35 degrees, left lateral bending to 25 degrees, right 
rotation to 45 degrees, and left rotation to 30 degrees.  
Painful motion was noted in all ranges except right 
rotation.  No atrophy of the upper extremities was shown.  
Decreased sensation in the right upper extremity from the 
shoulder to the hand and fingers was observed.  

Thoracolumbar range of motion testing showed flexion to 
50 degrees, extension to 25 degrees, right lateral bending to 
20 degrees, left lateral bending to 25 degrees, right 
rotation to 60 degrees, and left rotation to 45 degrees.  
Painful motion was noted on all ranges of motion.  No atrophy 
of the lower extremities was shown; sensations were normal.  
Decreased sensation in the left lower extremity was 
reported.  

Range of motion testing of the veteran's right wrist showed 
palmar flexion to 50 degrees, dorsiflexion to 40 degrees, 
ulnar deviation to 35 degrees, and radial deviation to 
10 degrees.  Motor strength was normal, and pain was not 
observed on manipulation or repetitive testing.  The veteran 
could oppose his right thumb to the second, third, and fourth 
fingers.  No atrophy of the hand was evidenced, and no 
paralysis of the wrist was present.  

The examiner opined that the veteran had cervical and lumbar 
spine degenerative disc disease with radiculopathies.  The 
examiner added that the veteran's right hand problems were 
not associated with carpal tunnel syndrome but rather related 
to the radiculopathy.  The examiner further mentioned that 
all of the examined joints were not affected by additional 
limitations of pain (other than what was reported), fatigue, 
weakness, or lack of endurance following repetitive use.  

June 2006 VA EMG test results of record show that there was 
no electrodiagnostic evidence of right carpal tunnel 
syndrome, ulnar nerve compression at the wrist or elbow, or 
of sensory or motor peripheral neuropathy.  Evidence of 
chronic C8 radiculopathy was reported.  
An August 2006 rating decision granted service connection for 
cervical spine mild loss of range of motion, assigning a 
10 percent disability rating (pursuant to Code 5237); and for 
lumbar spine mild loss of range of motion, assigning a 
10 percent disability rating (also pursuant to Code 5237).  
The rating decision also indicated that Code 5293, previously 
utilized to evaluate the veteran's service-connected cervical 
spine strain with spondylosis and disc space narrowing with 
moderate foraminal compromise and status post lumbar 
discectomy with degenerative disc space disease and 
spondylosis were changed to Codes 5243-8518 and 5243-8520, 
respectively.  

Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The criteria for rating intervertebral disc disease, and all 
other spinal disabilities were revised while the appeal was 
pending (effective September 23, 2002 and September 26, 2003, 
respectively).

In light of Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) 
the Board must apply the old criteria for rating the spine 
disorder for that period pre-dating the effective date of the 
change in criteria, and the new rating criteria for 
evaluating spinal disorders for that period effective the 
date of the change.

Under 38 C.F.R. § 4.71a, Code 5293 (2002), a 20 percent 
rating was for application where moderate intervertebral disc 
syndrome with recurring attacks.  A higher 40 percent rating 
was assignable for severe intervertebral disc syndrome with 
recurring attacks and only intermittent relief.  If the 
intervertebral disc syndrome was manifested by "pronounced" 
symptoms which was defined as persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc 
with little intermittent relief a 60 percent rating was for 
assignment.

Pursuant to 38 C.F.R. § 4.71a, Code 5295 (2002), a 20 percent 
rating was warranted for a lumbosacral strain, with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion unilateral, in standing position.  A 40 percent rating 
was warranted for a severe lumbosacral strain, with listing 
of whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.

Prior to September 26, 2003, 38 C.F.R. § 4.71a, Code 5290 
provided a 20 percent rating when there was moderate 
limitation of cervical spine motion, and a 30 percent rating 
when there was a severe limitation of cervical spine motion.  
Code 5292 provided a 20 percent rating when there was 
moderate limitation of lumbar spine motion; a 40 percent 
rating when there was a severe limitation of lumbar spine 
motion.  A 30 or 40 percent rating was warranted under 
38 C.F.R. § 4.7la, Code 5287 (2002), if the cervical spine 
was either, respectively, favorably or unfavorably, 
ankylosed.  A 40 or 50 percent rating was warranted under 
38 C.F.R. § 4.7la, Code 5289 (2002), if the lumbar spine was 
either, respectively, favorably or unfavorably, ankylosed.

Code 5293 was revised effective September 23, 2002.  The new 
Code provides that an intervertebral disc syndrome is 
evaluated by looking at either the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher rating.  The revised Code 5293 provides 
that a 20 percent evaluation is warranted for intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months; a higher 40 percent evaluation is 
warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
Note (1) to revised Code 5293 provides that, "an 
incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised, and the diagnostic 
codes were reclassified.  These reclassified diagnostic codes 
include Code 5237 (lumbosacral or cervical strain) and Code 
5243 (intervertebral disc syndrome).  The code for 
intervertebral disc syndrome (Code 5243) permits evaluation 
under either the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in the higher evaluation when all 
disabilities are combined.

Under the General Rating Formula for Diseases and Injuries of 
the Spine the disability is evaluated with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  A 20 percent rating is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 
120 degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 30 percent is warranted for forward 
flexion of the cervical spine 15 degrees or less, or for 
favorable ankylosis of the entire cervical spine; a 
40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine, forward flexion of the 
thoracolumbar spine 30 degrees or less, or for favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation requires unfavorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a.

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, Code 5243 provides that a 
20 percent evaluation is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months.  A 40 percent evaluation is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.

Although higher ratings are provided under 38 C.F.R. § 4.71a, 
5286, 5287 and 5289 (2003) based on ankylosis of the spine, 
ankylosis has not been shown at any time during the appellate 
period.  Ankylosis is the immobility and consolidation of a 
joint.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).

Incomplete paralysis of the circumflex nerve of the major and 
minor upper extremity is rated 10 percent when moderate and 
30 and 20 percent, respectively, when severe.  38 C.F.R. 
§ 4.124a, Code 8518.

Under Code 8520, it has evaluations of 10 percent, 
20 percent, and 40 percent for mild, moderate, and moderately 
severe incomplete paralysis, respectively.  See 38 C.F.R. 
§ 4.124a.

It must be emphasized that, when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  Under 38 C.F.R. §§ 4.40 and 4.45, the rating for an 
orthopedic disorder should reflect functional limitation 
which is due to pain, as supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.

As noted, the veteran's right wrist carpal tunnel syndrome is 
rated noncompensably pursuant to Code 8515.  Under that code, 
to warrant a 10 percent evaluation, there must be at least 
mild incomplete paralysis of the dominant extremity. 
 38 C.F.R. § 4.124a, Code 8515.
In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment in motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2006).

In every instance where the Rating Schedule does not provide 
a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met. 
 38 C.F.R. § 4.31.

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

When a question arises as to which of two ratings under a 
particular Code applies, the higher evaluation is assigned if 
the disability picture more closely approximates the criteria 
for the higher rating; otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102.

Analysis

Cervical Strain with Moderate Foraminal Compromise
Spondylosis and Disc Space Narrowing

The period prior to September 23, 2002

The evidence of record dating prior to September 23, 2002, 
consists of that found as part of the March 2002 VA fee-basis 
examination.  As reported above, at that time, the veteran 
exhibited normal neurologic functioning of his upper 
extremities.  His cervical spine revealed no muscle spasm or 
weakness; however, tenderness was demonstrated on both sides 
of the cervical spine.  Cervical spine range of motion 
testing showed flexion to 65 degrees, extension to 
50 degrees, right lateral bending to 40 degrees, left lateral 
bending to 30 degrees, right rotation to 80 degrees, and left 
rotation to 60 degrees.  Some painful motion was noted.  
Neither weakness, fatigue, incoordination, nor lack of 
endurance was noted to affect cervical spine range of 
motion.  X-ray findings were noted to show moderately 
cervical spine spondylosis with disc disease narrowing at C5-
6 with moderate left foraminal compromise.  

The evidence on file prior to September 23, 2002, did not 
demonstrate any significant neurological impairment which 
could even remotely be described as characteristic of a 
severe intervertebral disc syndrome.  Consequently, even when 
functional loss due to pain, weakness and incoordination are 
considered, an evaluation in excess of 20 percent under Code 
5293 is not warranted.  The veteran's cervical spine was also 
clearly not ankylosed; as such, a rating in excess of 
20 percent under Code 5287 is not applicable.  Also, the 
above-cited range of motion findings are not shown to be 
reflective of severe cervical spine limitation of motion; as 
such, a rating higher than 20 percent under Code 5290 is not 
for assignment.

Accordingly, there was no basis in the pre-September 23, 
2002, record for the assignment of an evaluation in excess of 
20 percent for cervical strain with spondylosis and disc 
space narrowing with moderate foraminal compromise under any 
applicable provision in the schedular criteria.  Therefore, 
entitlement to a rating in excess of 20 percent for the 
service-connected cervical spine disorder for the period 
prior to September 23, 2002, is denied.

The period from September 23, 2002

The evidence of record dating from September 23, 2002, also 
shows that in the course of a May 2004 VA orthopedic 
examination no palpable spasm or abnormal curvature was 
observed.  Cervical spine range of motion testing showed 
flexion to 45 degrees.  Upper extremity examination was 
essentially normal.  The examiner commented that all of the 
veteran's examined joints had no additional limitations 
exhibited by pain, fatigue, weakness, or lack of endurance 
followed by repetitive use.  

The record also shows, as reported above, that in the course 
of a May 2006 VA examination the veteran's cervical spine 
showed normal curvatures, and that tenderness and spasm was 
absent.  Cervical spine range of motion testing showed 
flexion to 25 degrees, with painful motion.  Decreased 
sensation in the right upper extremity from the shoulder to 
the hand and fingers was observed.  The examiner opined that 
the veteran had cervical degenerative disc disease with 
radiculopathies.  The examiner further mentioned that the 
affected joints were not limited by pain (other than what was 
reported), fatigue, weakness, or lack of endurance following 
repetitive use.  

As noted previously, the criteria for evaluating an 
intervertebral disc syndrome were amended effective September 
23, 2002, and the general rating formula for diseases and 
injuries of the spine was amended effective September 26, 
2003.  Effective September 23, 2002, an intervertebral disc 
syndrome is evaluated either on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 separate evaluations of the 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.

In this case, the medical evidence on file is silent for any 
reference to incapacitating episodes of intervertebral disc 
syndrome which led to a physician to prescribe bed rest.  In 
fact, intervertebral disc syndrome has not been diagnosed.  A 
rating in excess of 20 percent based on incapacitating 
episodes is therefore not warranted, as such an evaluation is 
assignable only where there are incapacitating episodes with 
physician prescribed bed rest totaling at least four weeks.

Also, as the veteran's cervical spine disorder during this 
time period has not been shown to have been manifested by 
forward flexion of the cervical spine to 15 degrees or to 
have shown favorable ankylosis of the entire cervical spine, 
a rating in excess of 20 percent was not for application.
Accordingly, there was no basis in the post-September 23, 
2002, record for the assignment of an evaluation in excess of 
20 percent for cervical strain with spondylosis and disc 
space narrowing with moderate foraminal compromise under any 
applicable provision in the schedular criteria.  Therefore, 
entitlement to a rating in excess of 20 percent for the 
service-connected cervical spine disorder for the period from 
September 23, 2002, is denied.

Status Post Lumbar Discectomy with Degenerative Disc Disease 
and Spondylosis

The period prior to September 23, 2002

The evidence of record dating prior to September 23, 2002, 
demonstrates that the veteran exhibited some limitation of 
lumbar motion.  See March 2002 VA examination report.  The 
amount of limitation of motion, however, did not come close 
to approximating the level of severity necessary for a 
finding of severe limitation of motion; as such, a rating in 
excess of 20 percent under Code 5292 is not for assignment.  
Also, no spasm, tenderness, or weakness was reported.  The 
pre-September 23, 2002, evidence shows, however, that even 
when his complaints of pain are considered, the lumbar spine 
clearly was not ankylosed.  A rating higher than 20 percent 
under Code 5289 is therefore not warranted.

Further, while status post L5-S1 discectomy with degenerative 
disc space disease at L3-4 and spondylosis with residuals was 
diagnosed in the course of the March 2002 VA examination, the 
severity of this disorder during the applicable period of 
time was not shown to be manifested by severe intervertebral 
disc syndrome with recurring attacks.  In fact, no neurologic 
symptoms were then present.  Thus, a rating in excess of 
20 percent under Code 5293 was not for assignment.  Also, as 
symptoms associated with severe lumbosacral strain are not 
shown to have been present, a rating in excess of 20 percent 
under Code 5295 can not be applied.  

In sum, the evidence on file prior to September 23, 2002, did 
not demonstrate any significant neurological impairment which 
could even remotely be described as characteristic of a 
severe intervertebral disc syndrome. Consequently, even when 
functional loss due to pain, weakness and incoordination are 
considered, an evaluation in excess of 20 percent under Code 
5293 is not warranted.

Accordingly, there was no basis in the pre-September 23, 
2002, record for the assignment of an evaluation in excess of 
20 percent for status post lumbar discectomy with 
degenerative disc disease and spondylosis under any 
applicable provision in the schedular criteria.  Therefore, 
entitlement to a rating in excess of 20 percent for the 
period prior to September 23, 2002, is denied.

The period from September 23, 2002

The evidence of record dating from September 23, 2002, also 
shows that in the course of a May 2004 VA examination the 
veteran complained of low back pain radiating into his left 
lower extremity.  Lumbar spine range of motion testing showed 
flexion to 75 degrees, extension to 30 degrees, left lateral 
bending to 30 degrees, right lateral bending to 20 degrees, 
and bilateral rotation to 45 degrees.  Pain on left lateral 
bending was observed.  The examiner commented that all of the 
veteran's examined joints had no additional limitations 
exhibited by pain, fatigue, weakness, or lack of endurance 
followed by repetitive use.  

As also noted, the report of a May 2006 VA examination 
reveals that examination of the veteran's lumbar spine showed 
normal curvatures; tenderness and spasm was absent.  
Thoracolumbar range of motion testing showed flexion to 
50 degrees, extension to 25 degrees, right lateral bending to 
20 degrees, left lateral bending to 25 degrees, right 
rotation to 60 degrees, and left rotation to 45 degrees.  
Painful motion was noted on all ranges of motion.  No atrophy 
of the lower extremities was shown; sensations were normal.  
The examiner opined that the veteran had lumbar spine 
degenerative disc disease with radiculopathies.  The examiner 
further mentioned that all of the examined joints were not 
affected by additional limitations of pain (other than what 
was reported), fatigue, weakness, or lack of endurance 
following repetitive use.  

As noted previously, the criteria for evaluating an 
intervertebral disc syndrome were amended effective September 
23, 2002, and the general rating formula for diseases and 
injuries of the spine was amended effective September 26, 
2003.  Effective September 23, 2002, an intervertebral disc 
syndrome is evaluated either on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 separate evaluations of the 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.

In this case, the medical evidence on file is silent for any 
reference to incapacitating episodes of intervertebral disc 
syndrome concerning the veteran's lumbar spine which led to a 
physician to prescribe bed rest.  A 40 percent evaluation 
based on incapacitating episodes is therefore clearly not 
warranted, as such an evaluation is assignable only where 
there are incapacitating episodes with physician prescribed 
bed rest totaling at least four weeks.

With respect to separately evaluating the orthopedic and 
neurological manifestations of the lumbar spine degenerative 
disc disease, the Board finds that the separate ratings are 
not for assignment.  In this regard, under the general rating 
formula for spine disorders, the appellant would warrant a 
20 percent evaluation in light of the limitation of 
thoracolumbar flexion to 50 degrees.  See May 2006 VA 
examination report.  A higher evaluation based on limitation 
of motion is not in order absent evidence of limitation of 
forward flexion of the thoracolumbar spine to 30 degrees or 
less or favorable ankylosis of the entire thoracolumbar 
spine.  Clearly, neither is demonstrated.  

While the veteran has complained of radiating pain into his 
left lower extremity, the preponderance of the objective 
evidence is against a separate rating for neurological 
manifestations.  In this regard, while at the May 2004 VA 
examination focal disc bulge at adjacent level (L5-S1) was 
observed, no spasm was objectively documented.  Therefore, 
mild incomplete sciatic paralysis is not shown.  Muscle spasm 
was also not diagnosed in the course of the May 2006 
examination.

In sum, since September 26, 2003, the veteran low back 
disorder has not been manifested by forward flexion of the 
thoracolumbar spine limited to 30 degrees or less, or by 
favorable ankylosis.  Moderately severe incomplete paralysis 
was also not demonstrated.  Hence, the benefit sought on 
appeal is denied.

Cervical Spine Limitation of Motion

The RO, in August 2006, granted the veteran service 
connection for limitation of motion of the cervical spine.  A 
10 percent rating, pursuant to Code 5237, was assigned 
effective from September 1, 2002.  

As noted above, under criteria in effect prior to September 
26, 2003, limitation of motion of the cervical spine was 
rated under 38 C.F.R. § 4.71a, Code 5290.  The above-reported 
range of motion findings shown in the course of the March 
2002 VA fee-basis examination are clearly not productive of a 
level of limitation of motion to warrant a rating in excess 
of 10 percent under Code 5290; in essence, moderate 
limitation of cervical spine motion was not demonstrated.  

Similarly, under Code 5237, effective September 26, 2003, for 
the pertinent time period, the veteran's cervical spine is 
not shown to have been limited to 15 degrees or less on 
forward flexion testing.  Further, the veteran's entire 
cervical spine is not shown to have ever been favorably 
ankylosed.  Thus, a rating in excess of 10 percent under Code 
5237 can not be assigned.  

Lumbar Spine Limitation of Motion

The RO, in August 2006, granted the veteran service 
connection for limitation of motion of the lumbar spine.  A 
10 percent rating, pursuant to Code 5237, was assigned 
effective from September 1, 2002.  

As noted, under criteria in effect prior to September 26, 
2003, limitation of motion of the lumbar spine was rated 
under 38 C.F.R. § 4.71a, Code 5292.  The above-reported range 
of motion findings shown in the course of the March 2002 VA 
fee-basis examination are not nearly of a level of limitation 
of motion to warrant a rating in excess of 10 percent under 
Code 5292; in essence, moderate limitation of lumbar spine 
motion was not demonstrated.  

However, under Code 5237, effective September 26, 2003, for 
the pertinent time period, the veteran's thoracolumbar spine 
is shown to have been limited to 50 degrees of flexion.  See 
VA examination report dated on May 25, 2006.  Thus, a rating 
of 20 degrees under Code 5237 is for assignment.  As forward 
flexion of the thoracolumbar spine is not 30 degrees or less, 
and as the entire thoracolumbar spine is not favorably 
ankylosed, a rating in excess of 20 degrees is not 
assignable.  

Right Carpal Tunnel Syndrome

As noted, the report of VA EMG testing accomplished in June 
2006 shows that there was no electrodiagnostic evidence of 
right carpal tunnel syndrome, ulnar nerve compression at the 
wrist or elbow, or of sensory or motor peripheral 
neuropathy.  

In short, the competent evidence on file demonstrates that at 
no time throughout the appeal period has the veteran had 
carpal tunnel syndrome which affected his right wrist, or at 
least no identifiable impairment associated with right carpal 
tunnel syndrome.  The Board consequently concludes that his 
right carpal tunnel syndrome disorder is not accurately 
describable as productive of even mild incomplete paralysis 
of the median nerve.  As the preponderance of the evidence 
therefore is against the claim, the claim is denied. 
 38 C.F.R. § 4.3.

The Board has also considered whether the veteran is entitled 
to "staged" ratings as prescribed by the Court in 
Fenderson, supra.  However, at no time since September 1, 
2002, has the veteran suffered from the requisite pathology 
and symptomatology to support a finding that he in fact had 
right carpal tunnel syndrome which was disabling to a 
compensable degree.  The Board parenthetically observes that 
numbness of the second and third fingers of the veteran's 
right hand is service-connected.  

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, because the preponderance of 
the evidence is against the appellant's claims (with the 
exception of the lumbar spine limitation of motion claim 
which was granted), the doctrine is not for application. 
 Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 20 percent for cervical strain with 
spondylosis and disc space narrowing with moderate foraminal 
compromise, at any time since September 1, 2002, is denied.

A rating in excess of 20 percent for status post lumbar 
discectomy with degenerative disc disease and spondylosis, at 
any time since September 1, 2002, is denied.

A rating in excess of 10 percent for cervical spine 
limitation of motion, from September 1, 2002, is denied.  

A 20 percent rating for lumbar spine limitation f motion, 
from May 25, 2006, is granted, subject to the laws and 
regulations governing the award of monetary benefits.

From September 1, 2002, a compensable rating for right carpal 
tunnel syndrome is not warranted.  



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


